Order issued September 2/, 2012




                                              In The
                                   O!nurt nf Appcats
                         lJ1ift4 ilistri.ct nf Wcxas at ilallas
                                      No. 05-12-00029-CR


                         JOSEPH PETER GARBARINI, III, Appellant

                                                v.
                               THE STATE OF TEXAS, Appellee


                                           ORDER

         The Court REINSTATES this appeal.

         On August 22,2012, we ordered the trial court to make findings regarding why appellant's

briefhad not been filed. We have received appellant's brief. Thus, we VACATE the August 22,

2012 order requesting findings.

         We GRANT appellant's September 20,2012 motion for extension of time to file appellant's

brief.

         We ORDER the Clerk of the Court to file appellant's brief tendered as ofthe date ofthis

order.




                                                       4:·+-
                                                     LANA
                                                     JUSTICE
                                                               YERS